This is a companion case to the case of Mrs. John Walker v. C. E. Goetz, 218 S.W. 569, this day decided by this court. The pleadings of both parties, the evidence, and the proceedings had herein are practically the same as in the former case, except that in this case the husband did not join the wife in the execution of the promissory note, and, as required by articles 1840 and 1841, Vernon's Sayles' Civil Statutes, as to the husband, while joined in the suit with the wife, no judgment was rendered against him.
The judgment is affirmed.